UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 25, 2014 (April 22, 2014) National Instruments Corporation (Exact name of registrant as specified in its charter) Delaware 000-25426 74-1871327 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11500 North MoPac Expressway Austin, Texas 78759 (Address of principal executive offices, including zip code) (512) 338-9119 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Adoption of Form of Restricted Stock Unit Award Agreement On April 22, 2014, the Compensation Committee of the Board of Directors of National Instruments Corporation (“NI” or the “Company”) approved an additional form of Restricted Stock Unit Award Agreement (the “RSU Agreement”), which includes provisions related to performance based vesting, for use under the Company’s 2010 Incentive Plan.The RSU Agreement is filed as Exhibit 10.1 hereto and is incorporated herein by reference.On April 22, 2014, the Compensation Committee also approved the following grants of restricted stock units (“RSUs”) to certain of its executive officers using the RSU Agreement: Name: Number of RSUs: Alex Davern Eric Starkloff Scott Rust Item 9.01Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Form of Restricted Stock Unit Award Agreement (Performance Vesting) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL INSTRUMENTS CORPORATION By: /s/ DAVID G. HUGLEY David G. Hugley Vice President & General Counsel; Secretary Date:April 25, 2014 EXHIBIT INDEX ExhibitNo. Description Form of Restricted Stock Unit Award Agreement (Performance Vesting)
